ITEMID: 001-89566
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF AZARYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1957 and lives in Pskov, a town in the Pskov Region.
5. The applicant sued his employer, a regional department of the Federal Debt Recovery Centre, for salary arrears.
6. On 18 May 2004 the Pskov Town Court awarded him against the Government 342,578 Russian roubles (RUB) in respect of the arrears and RUB 20,000 in respect of non-pecuniary damages. This judgment became binding on 7 June 2004.
In July and December 2004 the applicant sent enforcement papers to the Ministry of Finance, but in September 2005 the Ministry returned the papers, because they did not indicate the Ministry as the defendant and did not specify the financial source to be charged. The applicant asked the Town Court to clarify the judgment, but on 23 November 2005 the court refused this request, because the judgment was clear as it stood. The judgment has not been enforced to date.
7. In the meantime, on the Government’s request, on 12 November 2004 the Presidium of the Pskov Regional Court quashed the judgment in the part concerning the damages, and rejected this claim. The Presidium found that the courts below had misinterpreted material law.
8. On 17 April 2006 the Town Court gave two other judgments in the applicant’s favour. In the first judgment it adjusted the outstanding award of 18 May 2004 for the cost of living and awarded RUB 87,357. This judgment became binding on 28 April 2006. In the second judgment the court awarded the applicant RUB 206,672 in respect of salary arrears. This judgment became binding on 3 May 2006.
In May 2006 the applicant sent enforcement papers to the Ministry of Finance, but later the same month the Ministry returned the papers, because they did not specify the financial source to be charged. The applicant sent the enforcement papers to the bailiff’s service, but in December 2006 the service returned the papers, because it was not authorised to enforce debts against the treasury.
9. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
